e a m ' internal_revenue_service department of dollar_figure index number washington dc ce don pest plr-119 74p-92 person to contact telephone number refer reply to date sep - date date state i o i t h dear - this letter responds to your letter dated as modified by your letters dated ruling under sec_197 of the internal_revenue_code and ' submitted on behalf of w requesting a facts w represents the facts are as follows h died on date a date after date at the time of h’s death h and w were husband and wife living in state a community_property_state during the period from date to h's death h and w owned a business proprietorship as community_property as determined for federal estate_tax purposes the fair market vaiue of both h and w’s community_property interests in this business proprietorship at the time of h’s death is dollar_figurea of this amount dollar_figureb is attributable to tangible assets and dollar_figurec to intangible assets the intangible assets are goodwill going_concern_value workforce in place information base knowhow customer-based intangibles supplier- based intangibles and licenses permits and other rights granted by governmental units on h's death h’s one-half interest in the community_property including the business proprietorship was passed to w h’s surviving_spouse and was includible in h’s gross_estate for federal estate_tax purposes w will continue to own and operate the business proprietorship ruling requested w is entitled to an amortization deduction under sec_197 of the code with respect to the intangibles attributable to both h and w's community_property interests in the business proprietorship law and analysis sec_197 of the code provides that a taxpayer is entitled to an amortization deduction with respect to any amortizable sec_197 intangible the amount of the deduction is determined by amortizing the adjusted_basis for purposes of determining gain of the intangible ratably over the 15-year period beginning with the month in which the intangible was acquired sec_197 of the code provides that the term amortizable sec_197 intangible generally means any sec_197 intangible that is acquired by the taxpayer after date and that is held in connection with the conduct_of_a_trade_or_business or an activity described in sec_212 sec_197 and b of the code provides that the term sec_197 intangible includes goodwill and going_concern_value sec_197 and d of the code provides that the term sec_197 intangible also includes workforce in place information base knowhow customer- based intangibles supplier-based intangibles and licenses permits and other rights granted by governmental units sec_197 of the code provides that the term amortizable sec_197 intangible shall not include any sec_197 intangible that is described in sec_197 or b or for which depreciation or amortization would not have been allowable but for sec_197 and that is acquired by the taxpayer after date if the intangible was held or used at any time on or after date and on or before date by the taxpayer or a related_person under sec_197 sec_267 and sec_267 of the code a spouse of an individual is a related_person sec_197 of the code provides that sec_197 shall not apply to the acquisition of any property by the taxpayer if the basis of the property in the hands of the taxpayer is determined under sec_1014 sec_1014 of the code provides that except as otherwise provided in this section the basis_of_property in the hands of a person acquiring the property from a decedent or to whom the property passed from a decedent shall if not sold exchanged or otherwise_disposed_of before the decedent's death by such person be the fair_market_value of the property at the date of the decedent's death sec_1014 of the code provides that for purposes of sec_1014 the following property shall be considered to have been acquired from or to have passed_from_the_decedent in the case of decedents dying after date property that represents the surviving spouse's one-half share of community_property held by the decedent and the surviving_spouse under the community_property_laws of any state or possession_of_the_united_states or any foreign_country if at least one-half of the whole of the community interest in such property was includible in determining the value of the decedent’s gross_estate under chapter of subtitle b sec_2001 and following relating to estate_tax or sec_811 of the code sec_167 of the code provides that there shall be allowed as a depreciation deduction a reasonable allowance for the exhaustion wear_and_tear including a reasonable allowance for obsolescence of property_used_in_the_trade_or_business or held_for_the_production_of_income sec_1_167_a_-3 of the income_tax regulations provides that if an intangible asset is known from experience or other factors to be of use in the business or in the production_of_income for only a limited period the length of which can be estimated with reasonable accuracy such an intangible asset may be the subject of a depreciation allowance examples are patents and copyrights an intangible asset the useful_life of which is not limited is not subject_to the allowance for depreciation no allowance will be permitted merely because in the unsupported opinion of the taxpayer the intangible asset has a limited useful_life no deduction for depreciation is allowable with respect to goodwill 6s in 507_us_546 the supreme court held that the taxpayer had borne successfully its substantial burden of proving that paid subscribers constitutes an intangible asset with an ascertainable value and a limited useful_life the duration of which can be ascertained with reasonable accuracy the taxpayer had proved that the asset is not self-regenerating but rather wastes as the finite number of component subscriptions are canceled over a reasonably predictable period of time in the present case w acquired the intangibles attributable to h’s one-half interest in the community_property by reason of h’s death which was after date further w represents that she will continue to own and operate the business proprietorship accordingly these intangibles are amortizable sec_197 intangibles however w had an interest in the intangibles attributable to her one-half interest in the community_property on date and at the time of h’s death consequently w neither acquired these intangibles after date nor by reason of h’s death thus the intangibles are not amortizable sec_197 intangibles conclusions accordingly based solely on the representations and relevant law and analysis as set forth above we conclude that wis entitled to an amortization deduction under sec_197 of the code with respect to the intangibles attributable io h’s one-half interest in the community_property that was passed to w with respect to the intangibles attributable to w's one-half interest in the community_property w is not entitled to an amortization deduction under sec_197 of the code however w may be able to amortize these intangibles other than goodwill and going_concern_value under sec_167 if w can establish that the intangibles have an ascertainable value and a limited useful_life the duration of which can be ascertained with reasonable accuracy except as specifically ruled upon above no opinion is expressed or implied regarding the application of any other provisions of the code or regulations specifically we express no opinion on the fair_market_value useful_life or basis of the intangibles this ruling is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet b been adopted therefore this ruling may be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusion in this ruling see section dollar_figure of revproc_99_1 l r b however when the criteria in section dollar_figure of revproc_99_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances in accordance with the power_of_attorney on file with this office we are sending a copy of this letter_ruling to w sincerely kathleen reed senior technician reviewer branch office of assistant chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
